The petitioner, C.U. Crittenden, represents that she is restrained of her liberty and unlawfully imprisoned in the county jail of Cleveland county by I.B. Sale, sheriff of said county. That she is held in custody by virtue of a warrant of commitment issued on a *Page 709 
pretended judgment rendered by S.N. Moore, a justice of the peace of the city of Norman, wherein she was adjudged to pay a fine of fifteen dollars and costs. The petitioner has fully satisfied said judgment by the payment of said fine, which payment was made before said commitment issued. Upon the filing of the petition the writ issued. Upon the return and the hearing had it is by the court ordered that petitioner be discharged.